Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 4/22/21 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claim 7-8, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 is objected due to its dependency over the claim 7.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steven (WO 2014/074448A1) in view of Harada (US PG Pub: 2016/0222882).
Regarding claim 1, Stevens teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a compressor comprising an impeller configured to rotate and drive a working fluid through a working fluid circuit of the HVAC system in an active operating mode of the HVAC system (Fig. 1, Para. [0026]; 
and a controller configured to, in response to receiving an input indicative of a transition of the HVAC system to operate in an inactive operating mode: suspend the active operating mode of the HVAC system by interrupting a supply of power to the compressor (Refer to Para.[0002], [0009], [0013] and [0043]).
Stevens does not specifically teach adjust pre-rotation vanes of the compressor, a variable geometry diffuser of the compressor to a first position, or both to enable a backflow of the working fluid through the compressor for a first interval of time; 
and after the first interval of time has elapsed, adjust the pre- rotation vanes of the compressor, the variable geometry diffuser of the compressor, or both to a second position to block the backflow of the working fluid through the compressor.
Harada teaches adjust pre-rotation vanes of the compressor, a variable geometry diffuser of the compressor to a first position, or both to enable a backflow of the working fluid through the compressor for a first interval of time (e.g., For this reason, the IGV 1700 is not regulated in a closing direction for a predetermined time after the stop request is generated, and therefore, the flow rate of the working fluid which is compressed in the compressor 1100 is not reduced immediately) (Para. [0079]); 
and after the first interval of time has elapsed, adjust the pre- rotation vanes of the compressor, the variable geometry diffuser of the compressor, or both to a second position to block the backflow of the working fluid through the compressor (e.g., On the other hand, if a 1700 is closed, and therefore, the inflow of the working fluid to the compressor 1100 is reduced) (Para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Stevens and Harada before him/her, to modify the teachings of Stevens to include the teachings of Harada with the motivation to prevent both over-speed and surging of the system (Harada: Para. [0014]).
8.	Regarding claim 2, the combination of Stevens and Harada teaches the HVAC system of claim 1, wherein Stevens further teaches the first position of the pre- rotation vanes and/or the variable geometry diffuser is an open position or a partially open position (Refer to Para. [0013] for diffuser ring positions fully open or fully closed).
9.	Regarding claim 3, the combination of Stevens and Harada teaches the HVAC system of claim 1, wherein Stevens further teaches the second position of the pre- rotation vanes and/or the variable geometry diffuser is a closed position (Refer to Para. [0013] for diffuser ring positions fully open or fully closed).
10.	Regarding claim 4, the combination of Stevens and Harada teaches the HVAC system of claim 1, wherein Stevens further teaches the controller comprises a tangible, non-transitory, computer-readable medium storing executable instructions that, when executed by a processor, are configured to cause the processor to suspend the active operating mode of the HVAC system, adjust the pre-rotation vanes of the compressor, adjust the variable geometry diffuser of the compressor, or any combination thereof (Refer to Para. [0002], and [0013]).
11.	Regarding claim 5, the combination of Stevens and Harada teaches the HVAC system of claim 1, wherein Stevens further teaches comprising: a motor configured to drive rotation of the impeller of the compressor during the active operating mode of the HVAC system; and a 
12.	Regarding claim 6, the combination of Stevens and Harada teaches the HVAC system of claim 5, wherein Stevens further teaches the controller is configured to cause the processor to suspend the active operating mode of the HVAC system by interrupting the power supplied to the motor via the variable speed drive (Refer to Para. [0009]-[0010], [0013], [0043]).
13.	Regarding claim 9, claim 9 recites a system that implement the system of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 9.
14.	Regarding claim 11, the combination of Stevens and Harada teaches the HVAC system of claim 9, wherein Harada further teaches comprising a sensor communicatively coupled to the controller, wherein the sensor is configured to transmit sensor feedback indicative of a time, wherein the controller is configured to adjust the pre-rotation vanes and/or the variable geometry diffuser to adjust the backflow of the working fluid based on the time (e.g., For this reason, the turbine system 1000 can be prevented from being damaged due to over-speed. On the other hand, if a predetermined time has elapsed after the stop request is generated, the IGV 1700 is closed, and therefore, the inflow of the working fluid to the compressor 1100 is reduced) (inlet guide vane is adjusted or closed after predetermined time has elapsed) (Para. [0081]).
15.	Regarding claim 12, the combination of Stevens and Harada teaches the HVAC system of claim 9, Stevens further comprising a variable orifice disposed along the working fluid circuit and configured to enable the working fluid to flow from the condenser directly to the evaporator (Refer to Para. [0043]).
Regarding claim 13, the combination of Stevens and Harada teaches the HVAC system of claim 12, wherein Harada further teaches the controller, in response to receipt of the indication to operate the HVAC system in the inactive operating mode, is configured to: adjust the variable orifice to enable the working fluid to flow from the condenser directly to the evaporator at a first flow rate for the first interval of time; and adjust the variable orifice to enable the working fluid to flow from the condenser directly to the evaporator at a second flow rate, different from the first flow rate, for the second interval of time (Refer to Para. [0084]).
17.	Regarding claim 14, the combination of Stevens and Harada teaches the HVAC system of claim 9, wherein Harada further teaches the controller is configured to adjust the pre-rotation vanes and/or the variable geometry diffuser to enable a partial backflow of the working fluid through the impeller for a third interval of time between the first interval of time and the second interval of time (e.g., On the other hand, if a predetermined time has elapsed after the stop request is generated, the IGV 1700 is closed, and therefore, the inflow of the working fluid to the compressor 1100 is reduced) (inlet guide vane is adjusted or closed after predetermined time has elapsed) (Para. [0081]).
Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 15-17, and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Steven (WO 2014/074448A1).
20.	Regarding claim 15, Steven discloses: 

suspend operation of a compressor of the HVAC system in order to operate the HVAC system in the inactive operating mode, wherein the compressor comprises an impeller configured to rotate and thus drive a working fluid through a working fluid circuit of the HVAC system (Para. [0043] further explain that with no power to the compressor, the impeller behaves as a turbine with an energy transfer from the high pressure fluid in the condenser to the compressor as the refrigerant pressure equalizes, flowing to the low pressure side, spinning the compressor impeller backwords); 
receive feedback from a sensor indicative of an operating parameter of the compressor (As per Para. [0013], by inclusions of sensors, a controller can now monitor the position of the diffuser ring and direct the actuator mechanism to accurately move the diffuser ring between positions that are fully open and fully closed in response to compressor operating conditions); 
and adjust a position of a fluid flow adjustment feature of the compressor to adjust a flow rate of the working fluid through the compressor based on the feedback received from the sensor (As per Para. [0013], by inclusions of sensors, a controller can now monitor the position of the diffuser ring and direct the actuator mechanism to accurately move the diffuser ring between positions that are fully open and fully closed in response to compressor operating conditions) in the inactive operating mode of the HVAC system (Refer Para. [0043]).
	Regarding claim 16, Steven discloses:
	The tangible, non-transitory, computer-readable medium of claim 15, wherein the operating parameter is a time, a rotational speed of the impeller, a pressure differential across the compressor, a flow rate of the working fluid through the compressor, or any combination thereof  (Refer to Para. [0002], [0009], [0013], [0043]).
22.	Regarding claim 17, Steven discloses:
	The tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions, when executed by the processor, are configured to cause the processor to adjust a position of a hot gas bypass valve to enable the working fluid to flow from a condenser of the HVAC system directly to an evaporator of the HVAC system in the inactive operating mode of the HVAC system (Refer to Para. [0002], [0009], [0013], [0043]).
23.	Regarding claim 19, Steven discloses:
	The tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions, when executed by the processor, are configured to cause the processor to suspend the operation of the compressor in response to receiving an input indicative of a transition of the HVAC system from an active operating mode to the inactive operating mode (Refer to Para. [0002], [0009], [0013]).
24.	Regarding claim 20, Steven discloses:	
	The tangible, non-transitory, computer-readable medium of claim 15, wherein the fluid flow adjustment feature comprises pre-rotation vanes, a variable geometry diffuser, or both (Refer to Para. [0002], [0009], [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116